Case:
  Case20-30464    Document: 00515654082
        2:15-cv-02451-CJB-JVM             Page:
                               Document 280     1 12/02/20
                                            Filed   Date Filed: 11/30/2020
                                                             Page  1 of 2




            United States Court of Appeals
                 for the Fifth Circuit
                                   ___________

                                    No. 20-30464                  A True Copy
                                   ___________                    Certified order issued Nov 30, 2020


   Securities and Exchange Commission,                            Clerk, U.S. Court of Appeals, Fifth Circuit


                                                           Plaintiff—Appellee,

                                        versus

   Ronald L. Blackburn; Michael A. Mulshine,

                                            Defendants—Appellants.
                     ____________________________

                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                            USDC No. 2:15-CV-2451
                    ____________________________

   CLERK'S OFFICE:

           Under 5TH Cir. R. 42.3, the appeal is dismissed as of November 30,
   2020, as to appellant Mr. Bruce A. Gwyn, for want of prosecution. The
   appellant failed to timely pay appellate filing fee.
Case:
  Case20-30464    Document: 00515654082
        2:15-cv-02451-CJB-JVM             Page:
                               Document 280     2 12/02/20
                                            Filed   Date Filed: 11/30/2020
                                                             Page  2 of 2
                                 20-30464




                                            LYLE W. CAYCE
                                            Clerk of the United States Court
                                            of Appeals for the Fifth Circuit


                                 By: _________________________
                                        Shea E. Pertuit, Deputy Clerk

                    ENTERED AT THE DIRECTION OF THE COURT




                                    2
